Mr. Justice Aldret
delivered the ■opinion of the court.
This is an appeal from a judgment granting a divorce to a. husband on the ground of cruel treatment and grave injuries suffered from his wife and dismissing her counter-complaint alleging abandonment.
*805The two reasons advanced by the wife in support of her appeal are based on the weight given by the trial court to the evidence, for they are that it erred in weighing the evidence and finding that the plaintiff had made out his case, and in dismissing the counter-complaint.
The evidence was contradictory, for the appellee and several witnesses called by him testified to the cruelty and grave injuries imposed by the appellant upon her husband, while her evidence consisted solely of her own testimony denying the statements made by the appellee’s witnesses. The evidence in the case is sufficient to justify the judgment sustaining the complaint and dismissing the counter-complaint, for it shows clearly that without justification, for trivial reasons and on many occasions, once in a hotel in the presence of several persons, the wife hurled insults at her husband, calling him “negro, scoundrel, griff e, rascal, drunkard,” going so far on one occasion as to stride the faces of him and his mother, who fell to the floor, the last of these scandals produced by her shouts and insults being so great that a crowd formed in front of their house composed of neighbors and transients and remained until some hours later when one of her relatives who lived out of the town arrived and was informed of the occurrence and took her to his home, this being the reason for the separation of the consorts since then and for more than a year ago.
In view of that evidence we must affirm the judgment appealed from.